Case 5:21-cv-05026-TLB Document14 _ Filed 03/16/21 Page 1 of 1 PagelD #: 50

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION
DAN RADER PLAINTIFF
V. CASE NO. 5:21-CV-5026
JOHN DOES 1-10; COVENANT TRANSPORT
SOLUTIONS, INC.; COVENANT TRANSPORT
SOLUTIONS, LLC; and COVENANT TRANSPORT, INC. DEFENDANTS
ORDER REMANDING CASE

Now before the Court is Plaintiff Dan Rader’s Motion to Remand (Doc. 11). Mr.
Rader argues in his Motion that the Court lacks federal subject matter jurisdiction over
this case because the amount in controversy does not exceed $75,000.00, which is a
requirement under the diversity statute at 28 U.S.C. § 1332(a). The parties today filed a
Joint Stipulation Regarding Diversity Jurisdiction (Doc. 13) in which they state their
agreement that the amount in controversy does not, in fact, exceed the requisite
jurisdictional amount and that the case should be remanded.

Accordingly, IT IS HEREBY ORDERED that the Motion to Remand (Doc. 11) is
GRANTED, and the Clerk of Court is DIRECTED to immediately remand this matter to
the Circuit Court of Washington County, Arkansas, pursuant to 28 U.S.C. § 1447(c).

IT IS SO ORDERED on this 1b" day of March, 20

af
OTHE L Baers
UNITED ES DISTRICT JUDGE

 
     
    

 
